DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species: Applicants have been defined different embodiments as follow:
Embodiment 1: figures 1-3 (brief description of the drawings, page 2, paragraphs 007- 009);
Embodiment 2: figures 4-5 (brief description of the drawings, page 2, paragraphs 0010- 0011);
Embodiment 3: figure 6 (brief description of the drawings, page 2, paragraph 0012);
Embodiment 4: figure 7 (brief description of the drawings, page 2, paragraph 0013);
Embodiment 5: figure 8 (brief description of the drawings, page 2, paragraph 0014);
Embodiment 6: figures 9-11 (brief description of the drawings, page 3, paragraphs 0015-0017);
Embodiment 7: figures 12-13 (brief description of the drawings, page 3, paragraphs 0018-0019);
Embodiment 8: figure 14 (brief description of the drawings, page 3, paragraph 0020);
Embodiment 9: figure 15 (brief description of the drawings, page 3, paragraph 0021);
Embodiment 10: figures 16-17 (brief description of the drawings, page 3, paragraphs 0022-0023);
Embodiment 11: figure 18 (brief description of the drawings, page 3, paragraph 0024);
Embodiment 12: figures 19-20 (brief description of the drawings, page 3, paragraphs 0025-0026);
Embodiment 13: figures 21-24 (brief description of the drawings, page 4, paragraphs 0027- 0030);
Embodiment 14: figures 25-26 (brief description of the drawings, page 4, paragraphs 0031-0032); and
Embodiment 15: figures 27-31 (brief description of the drawings, page 4, paragraphs 0033-0037).
	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that these claims are none generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the prior art applicable to one species would not likely be applicable to another species; and/or the species are 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 




/HUNG S. BUI/           Primary Examiner, 2841/2800